Citation Nr: 0205492	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disability.  


(De novo adjudication of entitlement to service connection 
for a bilateral eye disability, to include as secondary to 
service-connected disability, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for bilateral eye disability, to include as secondary to 
service-connected disability, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  An unappealed rating decision in June 1987 denied service 
connection for a low back disability.  

2.  Evidence received since the June 1987 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  An unappealed rating decision in April 1991 denied 
service connection for a right leg disability.  

4.  Evidence received since the April 1991 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  An unappealed rating decision in April 1991 denied 
service connection for a bilateral eye disability.  

6.  Evidence received since the April 1991 rating decision 
does bear directly and substantially upon the specific matter 
under consideration and, when considered together with all of 
the evidence, both old and new, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim for service connection for a low back disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  

2.  New and material evidence has not been received and the 
claim for service connection for a right leg disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

3.  New and material evidence has been received and the claim 
for service connection for a bilateral eye disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  38 U.S.C.A. §5103A.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The regulation amendments contained at 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) applicable to requests to 
reopen finally decided claims, are applicable to requests 
received on or after August 29, 2001.  As the claim in this 
case was filed in July 1999, the regulations are not 
applicable here. 

Because the RO previously denied the veteran's claim for 
service connection for a low back disability in a June 1987 
rating decision and his claims for service connection for 
right leg and bilateral eye disabilities in an April 1991 
rating decision, and he did not initiate an appeal by filing 
a notice of disagreement, see 38 U.S.C.A. § 7105(a)-(b); 38 
C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. §§ 7104(a)-(b), 7105(c) applies.  
As such, the veteran's claims for these benefits may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for certain diseases, including arthritis, if the 
disability becomes manifest to at least a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001). 

I.  Low Back Disability

Evidence of record at the time of the June 1987 rating 
decision included service medical records showing that the 
veteran complained of low back pain in September 1968 when 
medication and exercise were prescribed.  Following a 
complaint of low back pain in April 1969, it was noted that 
the veteran had excessively poor posture and exaggerated 
lordosis in the lumbar area.  At the April 1970 separation 
examination, the veteran's spine and musculoskeletal system 
were normal to examination.  

Additional evidence of record in June 1987 included a VA 
outpatient treatment record dated in October 1974 reflecting 
an impression of possible herniated disc, L5-S1, and an 
income statement dated in January 1975 wherein the veteran 
reported that he had hurt his back on a pallet and lost his 
job.  

A February 1986 Board decision denied service connection for 
a low back disability on the basis that inservice complaints 
were acute and transitory and related to poor posture.  It 
was noted that the veteran sustained a back injury several 
years after service, which led to an impression of possible 
herniated disc, L5-S1.  

A VA examination in May 1987 resulted in a diagnosis of L-5 
spondylolysis, confirmed by X-ray examination.  

The June 1987 rating decision was predicated on a finding 
that the veteran's low back complaints in service were acute 
with no chronicity or continuity of complaints in service or 
subsequent to service.  The veteran did not file an appeal.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

Subsequent to the June 1987 rating decision, additional 
evidence has been submitted, including: (1) copies of service 
medical records; (2) prescription forms dated from March 1992 
to February 1999; (3) VA medical records dated from 1986 to 
1997; (4) private medical records dated from 1981 to 1988; 
(5) reports of VA examinations conducted between October 1988 
and October 2000; and (6) hearing testimony in November 2001.  

The service medical records contained in item (1) are not 
"new" because they were previously considered by the RO in 
its June 1987 decision.  The prescription forms contained in 
item (2), while new, are not material because they do not 
contain any information regarding the low back.  

Items (3) through (5) consist of VA and private medical 
records as well as reports of VA examinations covering the 
period 1981 to 2000.  Some of these records were before the 
RO in June 1987 and thus, cannot be considered "new."  The 
records that were not previously before the RO include x-rays 
of the low back taken in February 1988 and February 1990 
revealing spondylolysis of L5.  VA examination in May 1991 
noted a history of back pain since being thrown from a 
foxhole while in Vietnam.  X-rays revealed arthritis with 
slightly narrow disc at L5-S1 level.  The diagnosis was low 
back pain syndrome.  Although this evidence is new, in that 
it was not of record in June 1987, it is not material because 
it shows evidence of current conditions only, and does not 
show that a low back disability was incurred in or aggravated 
by service.  The evidence also does not show that arthritis 
was manifested to at least a compensable degree within one 
year following separation from service.  

Item (6) consists of the veteran's personal hearing testimony 
in November 2001 concerning the onset, nature and severity of 
the symptomatology produced by his low back disability.  
Insofar as the veteran asserts that any current low back 
disability is related to service, his own lay opinion would 
be insufficient evidence to support the claim.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for a low back disability is not reopened.  
As the claim is not reopened, the Board does not have to 
weigh the evidence for and against the claim on the merits.  
38 U.S.C.A. § 5107.  

II.  Right Leg and Bilateral Eye Disabilities

Evidence of record at the time of the April 1991 rating 
decision included the service medical records showing that in 
June 1968 the veteran complained of soreness of the legs.  In 
January 1969, he complained of burning and pain in his eyes 
with dimmed vision since an explosion near him in Vietnam.  
Examination was essentially normal and he was referred to an 
eye clinic.  Uncorrected visual acuity was determined to be 
20/30 in the right eye and 20/40 in the left eye, corrected 
to 20/20, bilaterally.  In March 1969, he continued to 
complain of bright lighting and pain in the left eye.  Eye 
examination revealed visual acuity of 20/25, bilaterally.  He 
stated that an original injury resulted from brightness of 
explosion.  It was noted that he had possible photophobia.  
Records in April 1970 showed complaints of blurry vision, 
burning and watering of the eyes in bright lights.  The 
veteran's eyes were normal on separation examination in April 
1970 with uncorrected distant vision noted to be 20/20, 
bilaterally.  There was no evidence of a right leg condition.  

Additional evidence of record in April 1991 included a report 
of VA hospitalization from April to May 1973 noting a 
diagnosis of astigmatism, compound myopia.  

A February 1986 Board decision denied service connection for 
astigmatism and myopia as congenital or developmental 
defects, which preexisted service and did not increase in 
severity in service.  

A March 1987 private medical progress note reflects that the 
veteran complained of right lower quadrant pain which he 
attributed to a war injury.  The assessment was status post 
war injury.  X-rays of the legs in April 1987 revealed no 
specific findings.  A special VA ophthalmologic examination 
in May 1987 resulted in a diagnosis of refractive error both 
eyes, astigmatism compound myopia with presbyopia.  

A private hospital record reflects that in January 1988 the 
veteran presented to the emergency room with complaint of 
left eye pain.  He had had some discharge with matting and 
crusting of the left eye over the last several days.  
Following physical examination, the diagnosis was 
conjunctivitis left eye, corneal abrasion left eye.  
Treatment included eye drops and an eye patch.  

On VA special orthopedic examination in February 1990 the 
veteran reported a history of an in-service explosion injury 
to the right of his abdomen and leg.  Physical examination of 
the right leg showed prominent muscle of the belly of his 
gastro-soleus which was proximally retracted.  It was thought 
that he had an old gastra tear of the right leg.  The 
diagnosis was gastrocnemius tear of the right calf.  The 
right leg was normal on VA orthopedic examination in December 
1990.  

The April 1991 rating decision was predicated on a finding 
that injuries to the right side muscle, including the right 
leg, were not incurred in or aggravated by service.  The 
decision also determined that an eye condition, diagnosed as 
refractive error, was a constitutional and developmental 
abnormality and thus, not a ratable entity.  The veteran did 
not file an appeal.  Accordingly, those decisions are final.  
38 U.S.C.A. § 7105.  

Subsequent to the April 1991 rating decision, additional 
evidence has been submitted, including: (1) copies of service 
medical records; (2) prescription forms dated from March 1992 
to February 1999; (3) VA outpatient treatment records dated 
from 1986 to 1997; (4) reports of VA examinations in May 
1991, September 1994 and October 2000; and (5) hearing 
testimony in November 2001.  

The service medical records contained in item (1) are not 
"new" because they were previously considered by the RO in 
its April 1991 decision.  The prescription forms contained in 
item (2), while new, are not material because they do not 
contain any information regarding the right leg or eyes.  

Items (3) and (4) consist of VA medical records as well as 
reports of VA examinations covering the period 1986 to 2000.  
Some of these records were before the RO in April 1991 and 
thus, cannot be considered "new."  The records that were 
not previously before the RO include a report of VA 
examination in May 1991 wherein the veteran reported pain in 
his right leg since being thrown from a foxhole by an 
explosion while in Vietnam.  He also reported that in 1988 he 
had a spontaneous rupture of the muscle of the posterior 
aspect of the right leg.  The diagnosis was rupture, 
spontaneous, gastrocnemius muscle of the right leg.  VA 
outpatient treatment records show that in August 1993, 
following a complaint of decreased vision, the diagnosis was 
compound myopic astigmatism, both eyes.  An assessment of 
chronic right leg pain is noted in March 1994.  On 
ophthalmologic examination in April 1995, the diagnoses were 
refractive error with presbyopia; complaint of glare 
phenomenon, likely related to anti-psychiatric medications or 
"[illegible] after explosion;" and bilateral blepharitis 
which may explain the complaint of pain in the left eye.  In 
June 1995, he was diagnosed with a stye of the left eye.  

Relative to the right leg claim, although this evidence is 
new, in that it was not of record in April 1991, it is not 
material because it is either cumulative of evidence 
previously of record or shows evidence of a current right leg 
condition only, and does not show that a right leg disability 
was incurred in or aggravated by active service.  

Relative to the bilateral eye disability claim, at the time 
of the April 1991 RO decision, the reported diagnoses did not 
include glare phenomenon clinically noted as likely related 
to medication treatment for a psychiatric disability, or an 
explosion.  This represents a new diagnosis etiologically 
referenced to other than of congenital or developmental 
origin.  More specifically, when considered in conjunction 
with the record as a whole, it suggests etiology to service 
or a service-connected disability as service connection has 
been established for post-traumatic stress disorder.  This 
additional evidence is material to the matter under 
consideration as it newly references a noncongenital origin 
for a diagnosed eye disorder, and newly relates etiology of a 
diagnosed eye disorder to service or a service-connected 
disability.  As such, it must be considered in order to 
fairly decide the merits of the claim relative to service 
connection for a bilateral eye disability.

Item (6) consists of the veteran's personal hearing testimony 
in November 2001 concerning the onset, nature and severity of 
the symptomatology produced by his right leg and bilateral 
eye disabilities.  Insofar as the veteran asserts that any 
current disabilities are related to service, his own lay 
opinion would be insufficient evidence to support the claim.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).

For these reasons, the Board finds that the additional 
evidence is not both new and material to reopen the claim for 
service connection for a right leg disability, but is new and 
material to reopen the claim for service connection for a 
bilateral eye disability.  


ORDER

The veteran's application to reopen the claim for service 
connection for a low back disability is denied.  

The veteran's application to reopen the claim for service 
connection for a right leg disability is denied.  

The veteran's application to reopen the claim for service 
connection for a bilateral eye disability is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

